

116 S1488 IS: Racehorse Doping Ban Act of 2019
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1488IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Udall (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the integrity and safety of interstate horseracing, and for other purposes.1.Short
 titleThis Act may be cited as the Racehorse Doping Ban Act of 2019.2.DefinitionsIn this Act:(1)Interstate off-track wager; horsemen's group; host racing association; off-track betting systemThe terms interstate off-track wager, horsemen's group, host racing association, and off-track betting system have the meanings given those terms in section 3 of the Interstate Horseracing Act of 1978 (15 U.S.C. 3002).(2)Veterinarian-client-patient
 relationshipThe term veterinarian-client-patient relationship has the meaning of that term as used in the Principles of Veterinary Medical Ethics of the American Veterinary Medical Association (as in effect on the date of the enactment of this Act).3.Independent
			 anti-doping organization for interstate horseracing(a)In
 generalThere shall be an independent anti-doping organization with responsibility for ensuring the integrity and safety of horseraces that are the subject of interstate off-track wagers.(b)DutiesThe duties of the independent anti-doping organization referred to in subsection (a) with respect to horseraces described in that subsection are the following:(1)Developing, publishing, and maintaining rules with respect to—(A)substances, methods, and treatments that may not be administered to a horse participating in such a horserace;(B)substances, methods, and treatments that may be administered to a horse participating in such a horserace in the context of a veterinarian-client-patient relationship; and(C)the use of substances, methods, and treatments permitted under subparagraph (B), including rules with respect to the period before a horserace (which may not be less than 24 hours before a horserace) during which a horse may no longer receive such substances, methods, and treatments.(2)Implementing programs relating to anti-doping education, research, testing, and adjudication to prevent any horse participating in a horserace described in subsection (a) from racing under the effect of any substance, method, or treatment that could affect the performance of the horse (other than a substance, method, or treatment described in subparagraph (B) of paragraph (1) administered during a time period that is permitted under subparagraph (C) of that paragraph).(3)Excluding from participating in any horserace described in subsection (a) any person that the independent anti-doping organization or a State racing commission determines—(A)has violated a rule with respect to a substance, method, or treatment that may not be administered to a horse participating in such a horserace under subparagraph (A) of paragraph (1);(B)has violated three or more times a rule with respect to a substance, method, or treatment permitted under subparagraphs (B) and (C) of that paragraph that has the ability to affect the performance of a horse; or(C)is subject to a suspension from horseracing activities by any State racing commission.(c)DeadlineThe independent anti-doping organization referred to in subsection (a) shall publish the rules required by subsection (b) not later than one year after the date of the enactment of this Act.(d)Suspension of
 exclusion periodThe independent anti-doping organization referred to in subsection (a) may—(1)suspend a period of exclusion from participating in a horserace imposed on a person pursuant to subsection (b)(3) if the person provides substantial assistance to the organization or other persons that results in the discovery of—(A)a violation of a rule published under subsection (b) by another person; or(B)a violation of Federal or State law by another person; and(2)reinstate all or part of a period of exclusion imposed on a person and suspended under paragraph (1) if the person fails to provide substantial assistance described in that paragraph.(e)ConsultationsIn developing, publishing, and maintaining rules under subsection (b)(1), the independent anti-doping organization referred to in subsection (a) may consult with State racing commissions, host racing associations, horsemen's groups, and other interested persons.(f)Transition rule
 with respect to furosemideDuring the 2-year period beginning on the date of the enactment of this Act, the independent anti-doping organization referred to in subsection (a) shall permit the use of furosemide in a horse participating in a horserace described in subsection (a) if—(1)the horse is 3 years old or older; and(2)the use of furosemide—(A)complies with the requirements of the document entitled ARCI–011–020 Medications and Prohibited Substances published by the Association of Racing Commissioners International, Inc.; and(B)is within the context of a veterinarian-client-patient relationship.(g)Designation of
 organizationThe independent anti-doping organization designated pursuant to section 701 of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2001) shall serve as the independent anti-doping organization referred to in subsection (a).4.Consent required
			 for acceptance of interstate off-track wagers(a)In
 generalOn and after the date of the enactment of this Act, a host racing association may conduct a horserace that is the subject of an interstate off-track wager, and an interstate off-track wager may be accepted by an off-track betting system, only if consent is obtained from the independent anti-doping organization referred to in section 3(a).(b)Requirement for
			 agreement(1)In
 generalA host racing association shall obtain the consent required by subsection (a) of the independent anti-doping organization referred to in section 3(a) pursuant to an agreement entered into between the association and the organization that specifies the terms and conditions relating to such consent, including—(A)compliance with the rules published under section 3(b); and(B)payments to the organization to defray the costs of carrying out the duties of the organization under this Act.(2)Defrayal of
 costsThe independent anti-doping organization referred to in section 3(a) shall ensure that all of the costs incurred by the organization in carrying out the duties of the organization under this Act are defrayed pursuant to agreements entered into under paragraph (1).